369 F.3d 1238
UNITED STATES of America, Plaintiff-Appellee,v.Jay Scott BALLINGER, Defendant-Appellant.
No. 01-14872.
No. 01-15080.
United States Court of Appeals, Eleventh Circuit.
May 12, 2004.

Paul S. Kish, Fed. Pub. Def., Atlanta, GA, for Defendant-Appellant.
Amy Levin Weil, Atlanta, GA, Christopher A. Wray, U.S. Atty., Office of Dept. Atty. Gen., Washington, DC, for Plaintiff-Appellee.
Appeals from the United States District Court for the Northern District of Georgia (Nos. 99-00026-CR-01-2, 01-00032-CR-01-2-WCO); William C. O'Kelley, Judge.
(Opinion Nov. 21, 2002, 312 F.3d 1264, 11th Cir.2002)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.*
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above causes shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Honorable James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)